DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant, via amendment, has overcome the rejection(s) under 35 U.S.C. 112(b) set forth in the previous Office action. Therefore, the rejection(s) have been withdrawn.
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive for the following reasons. 
Applicant argues that “In the present application, there would have been no reason for one of ordinary skill in the art to consider modifying the Nagai methodology for setting the weights for neural networks that specifically uses and relies on embedding electronic watermarks in the learning model to instead somehow employ sensor based hardware fingerprints in place of those watermarks as suggested by the Examiner. More specifically, if one were to ‘step backward in time and into the shoes worn by’ one of ordinary skill in the art, that person, based upon a review of the specific teachings of Nagai and Bojinov, would not have been motivated to consider departing from the use of embedded watermarks as taught in Nagai. Such a modification would be improper under 35 U. S.C. § l 03, as it is well settled that ‘[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.’ In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959). See, MPEP 2143.0l(Vl). Here, the change to Nagai proposed by the Examiner would ‘change the principle of operation of' Nagai by altering the essential watermarking feature. In fact, the sensor based hardware fingerprints described in use Bojinov could not be incorporated into and would not he readily applicable to the training method described in Nagai.” Page 11 of Applicant’s reply.
Examiner disagrees for the following reasons. Nagai teaches “protect[ing] learning models from improper utilization”. Nagai at paragraph 6. Specifically, Nagai teaches protecting models from improper utilization by “embedding watermark information in a model parameter of a neural network.” Nagai at paragraph 20. This embedding is performed using watermarks, which Nagai also refers to as labels T2, and associated masks. Nagai at paragraphs 35 and 38. Regarding the values of the watermarks and associated masks, Nagai states “the values of the respective bits of the second label T2 can be arbitrarily selected” and that the values differ for each rights holder. Nagai at paragraphs 36 and 59. That is, Nagai teaches a particular method of embedding watermarks using masks in order to identify rights holders (i.e. legitimate users), but doesn’t require that values of the watermarks or the associated masks be any specific values. Bojinov teaches a mechanism for identifying legitimate users by identifying associated mobile devices. Bojinov at Abstract. In particular, to identify legitimate users, device fingerprints are extracted based on device sensor imperfections (i.e. errors). Bojinov at section 4, 1st paragraph. That is, Bojinov teaches generating a value identifying legitimate users (i.e. a fingerprint) by extracting device1 dependent error values. These fingerprint values beneficially enable unique device/user identification among many devices. Bojinov at Abstract. As noted above, Nagai teaches identify rights holders (i.e. legitimate users) by embedding watermarks using masks in models, but doesn’t teach any specific values the watermarks or the associated masks. Therefore, a person of ordinary skill in the art encountering Nagai’s teachings would look for mechanisms for generating user identifiers, such as taught by Bojinov, in order to supply the necessary watermark and mask values. Modifying Nagai’s embedding so that the watermarks/masks values are Bojinov’s fingerprints extracted from a target device, as indicated in the rejection, would therefore provide the model embedding with the additional benefit that the values used in the embedding are unique user identifiers. That is, the combination of Bojinov with Nagai enhances Nagai’s teachings with additional benefits and doesn’t, as asserted by Applicant, change the principle of operation of Nagai.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“memory portion storing a device dependent weight matrix” in claim 15, which uses the generic placeholder “portion” that is coupled with the functional language “storing a device dependent weight matrix”, that is construed as DRAM (as indicated in the specification at paragraph 30) and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 15, and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al., U.S. Patent Application Publication No. 2019/0362232 (herein Nagai) in view of Bojinov et al., “Mobile Device Identification via Sensor Fingerprinting” (herein Bojinov).
Referring to claim 1, Nagai teaches a method of deploying a neural network on a target device, comprising: 
generating a number of masks [Nagai at paragraphs 37, 48, and 50]; 
using the number of masks in a training phase of the neural network to generate a weight matrix for the neural network [The masks are used to train the neural network. Nagai at paragraphs 39 and 51]; and 
storing the weight matrix in the target device for use by the target device to perform inference tasks using the neural network [Nagai at paragraphs 41 and 51].
Nagai doesn’t teach that the device dependent error masks are extracted from the target device. In an analogous field of device identification, Bojinov teaches extracting device dependent error fingerprints from a target device [Device fingerprints, which are watermarks directed to identifying users, are extracted that are based on the device sensor imperfections (i.e. a device dependent error mask). Bojinov at section 4 and 4.2]. Bojinov teaches that this enables unique device identification, thereby identifying legitimate users [Bojinov at Abstract].  Nagai is also directed to identifying legitimate users of machine learning models [Nagai at paragraphs 5-6]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nagai’s embedding of watermarks/masks in a neural network so that the watermarks/masks are the fingerprints (i.e. a device dependent error mask) extracted from a target device, as taught by Bojinov, in order to improve identification of legitimate users of the neural network.

Referring to claim 2, Nagai, as modified, teaches the method according to claim 1, wherein the target device includes a memory portion [Storage unit 10. Nagai at paragraphs 33 and 40; FIG. 6], and wherein the extracting the number of device dependent error masks from the target device comprises generating the device dependent error mask using the memory portion [The storage unit 10 (i.e. memory) stores the various data for the neural network, which would include the masks. Nagai at paragraph 41].

Referring to claim 5, Nagai, as modified, teaches the method according to claim 1, wherein the using the number of device dependent error masks in the training phase of the neural network to generate the device dependent weight matrix comprises, during each of a number of training epochs [The process of updating weights based on the masks is repeated. Nagai at paragraph 39 and 51], 
(i) applying the number of device dependent error masks to a first weight matrix to create a new weight matrix [Weights (i.e. a weight matrix) are updated based on the masks. Nagai at paragraph 51; FIG. 1], 
(ii) using the new weight matrix in a forward propagation though the neural network [The weights are used in forward propagation during training. Nagai at paragraphs 24; FIG. 1], 
(iii) calculating gradients for the training epoch in a backward propagation though the neural network [The gradients are calculated during training using back-propagation. Nagai at paragraphs 24; FIG. 1], and 
(iv) updating the first weight matrix using the gradients [The weights (i.e. weight matrix) are updated based on the gradients. Nagai at paragraphs 51; FIG. 1].

Referring to claim 15, Nagai teaches an electronic device [Information Processing Apparatus 1. Nagai at paragraphs 33 and 40; FIG. 6] configured to implement a neural network, comprising: 
a processing portion [Control unit 20. Nagai at paragraphs 33 and 40; FIG. 6]; and 
a memory portion [Storage unit 10. Nagai at paragraphs 33 and 40; FIG. 6] storing a weight matrix [The updated weights are stored (i.e. in the storage unit). Nagai at paragraphs 41 and 51] for use by the processing portion to perform inference tasks using the neural network [The trained weights are used in neural network processing (i.e. inference). See Nagai at paragraph 22 and 24], wherein the weight matrix is based on a number of masks [The weights are based on a number of masks are used to train the neural network. Nagai at paragraphs 39 and 51].
Nagai doesn’t teach that the device dependent error masks are extracted from the target device, such that the weight matrix is a device dependent weight matrix. In an analogous field of device identification, Bojinov teaches extracting device dependent error fingerprints from an electronic device [Device fingerprints, which are watermarks directed to identifying users, are extracted that are based on the device sensor imperfections (i.e. a device dependent error mask). Bojinov at section 4 and 4.2]. Bojinov teaches that this enables unique device identification, thereby identifying legitimate users [Bojinov at Abstract].  Nagai is also directed to identifying legitimate users of machine learning models [Nagai at paragraphs 5-6]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nagai’s embedding of watermarks/masks in a neural network so that the watermarks/masks are the fingerprints (i.e. a device dependent error mask) extracted from a electronic device, as taught by Bojinov, such that the weight matrix is a device dependent weight matrix, in order to improve identification of legitimate users of the neural network.

Referring to claim 16, Nagai, as modified, teaches the electronic device according to claim 15, wherein the processing portion is a neural network accelerator [The control unit 20 is a CPU or GPU that processes neural networks (i.e. a neural network accelerator). Nagai at paragraphs 32, 41-42].


Allowable Subject Matter
Claims 3-4, 6-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A statement of reasons for indication of allowable subject matter was provided in the previous Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123